Case 0:20-cv-62496-MGC Document 63 Entered on FLSD Docket 01/19/2021 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                            Case No.: 0:20-62496-Civ-COOKE/HUNT
                                            Civil Action
                              District Judge: Judge Marcia G. Cooke
                               Magistrate Judge: Patrick M. Hunt


  HAYWARD INDUSTRIES, INC.,

                            Plaintiff,

                       v.

  FLORIDA SUNSEEKER, JRDEACON
  LLC; SUNSEEKER LED LLC and
  JEFFREY DEACON,

                     Defendants.
  __________________________________/

                    DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S
                          SECOND AMENDED COMPLAINT

           Defendants, Florida Sunseeker, JRDeacon LLC, Sunseeker LED LLC, and Jeffrey
  Deacon (collectively, “Defendants”), pursuant to Federal Rules of Civil Procedure 8(a)(2)
  and     10(b), move to dismiss Plaintiff, Hayward Industries, Inc.’s (“Plaintiff”), Second
  Amended Complaint [D.E. 62]. In support, Defendants state as follows:
      I. INTRODUCTION
           On January 4, 2020, Plaintiff filed a forty-seven page (47), one hundred and seventy-
  paragraph (170) Second Amended Complaint,1 which alleges claims for relief in thirteen
  (13) separate counts [see D.E. 62]. As will be explained below, the Second Amended
  Complaint is a defective “shotgun” pleading that violates Rules 8(a)(2) and 10(b) of the
  Federal Rules of Civil Procedure because it (1) contains multiple counts where each count
  adopts the allegations of all preceding counts, causing each successive count to carry all that
  came before and the last count to be a combination of the entire complaint and (2)
  improperly lumps the Defendants together in the counts. Because the Second Amended

  1
   On December 4, 2020, this case was transferred to the instant Court from the United States
  District Court of New Jersey. See D.E. 48.

                                                -1-
  10287823-1
Case 0:20-cv-62496-MGC Document 63 Entered on FLSD Docket 01/19/2021 Page 2 of 5




  Complaint fails to comply with the basic pleading requirements required by the Eleventh
  Circuit and Rules 8(a)(2) and 10(b), it should be dismissed in its entirety.
      II. ARGUMENT AND CITATION OF AUTHORITIES
           A.     “Shotgun” Pleadings Violate Rules 8(a)(2) and 10(b)
           Federal Rule of Civil Procedure 8(a)(2) requires “a short and plain statement of the
  claim showing that the pleader is entitled to relief.” Federal Rule of Civil Procedure 10(b)
  further provides:
                A party must state its claims or defenses in numbered paragraphs,
                each limited as far as practicable to a single set of circumstances. A
                later pleading may refer by number to a paragraph in an earlier
                pleading. If doing so would promote clarity, each claim founded on a
                separate transaction or occurrence—and each defense other than a
                denial—must be stated in a separate count or defense.

           “Complaints that violate either Rule 8(a)(2) or Rule 10(b), or both, are often
  disparagingly referred to as ‘shotgun pleadings.’” Weiland v. Palm Beach County Sheriff’s Office,
  792 F.3d 1313, 1320 (11th Cir. 2015). In Anderson v. District Board of Trustees of Central Florida
  Community College, 77 F.3d 364, 366-7 (11th Cir. 1996), the Eleventh Circuit Court of
  Appeals, concerned about the ramifications of cases proceeding on the basis of “shotgun”
  pleadings, noted:
                Experience teaches that, unless cases are pled clearly and precisely,
                issues are not joined, discovery is not controlled, the trial court’s
                docket becomes unmanageable, the litigants suffer, and society loses
                confidence in the court's ability to administer justice.

  Id.; see also Magluta v. Samples, 256 F.3d 1282 (11th Cir. 2001); Cesnik v. Edgewood Baptist
  Church, 88 F.3d 902, 905 (11th Cir. 1996); L.S.T., Inc. v. Crow, 49 F.3d 679, 684 (11th Cir.
  1995). Shotgun pleadings are “calculated to confuse the ‘enemy,’ and the court, so that
  theories for relief not provided by law and which can prejudice an opponent’s case . . . can
  be masked . . . .” T.D.S Inc., 77 F.3d at 1544 n.14 (Tjoflat, J., dissenting). As reiterated time
  and time again, they are “flatly forbidden by the letter, if not the spirit, of these rules.” Id.
           The Eleventh Circuit has expressed increased frustration with district courts that
  allow cases to proceed despite such shotgun pleadings. See Byrne v. Nezhat, 261 F.3d 1075,
  1130 (11th Cir. 2001). Accordingly, in Byrne, the Eleventh Circuit sought to avoid having
  district courts undergo the time-consuming process of “rearranging the pleadings and


                                                  -2-
  10287823-1
Case 0:20-cv-62496-MGC Document 63 Entered on FLSD Docket 01/19/2021 Page 3 of 5




  discerning whether the plaintiff has stated a claim, or claims, for relief, and whether the
  defendant’s affirmative defenses are legally sufficient.” Id. at 1129. The Byrne panel
  counseled: “Shotgun pleadings, if tolerated, harm the court by impeding its ability to
  administer justice.” Id. at 1131.
           B.    Plaintiff’s Second Amended Complaint Constitutes a “Shotgun” Pleading
                 and Should be Dismissed

           The Eleventh Circuit has outlined four categories of “shotgun” pleadings. Weiland,
  792 F.3d at 1321. The court found that the “most common type—by a long shot—is a
  complaint containing multiple counts where each count adopts the allegations of all
  preceding counts, causing each successive count to carry all that came before and the last
  count to be a combination of the entire complaint.” Id. The Eleventh Circuit has specifically
  condemned the incorporation of preceding paragraphs where a complaint “contains several
  counts, each one incorporating by reference the allegations of its predecessors [i.e.,
  predecessor counts], leading to a situation where most of the counts (i.e., all but the first)
  contain irrelevant factual allegations and legal conclusions.” Strategic Income Fund, L.L.C. v.
  Spear, Leeds & Kellogg Corp., 305 F.3d 1293, 1295 (11th Cir. 2002); see also Magluta v. Samples,
  256 F.3d 1282, 1284 (11th Cir. 2001) (identifying a complaint as a shotgun pleading where
  “[e]ach count incorporates by reference the allegations made in a section entitled ‘General
  Factual Allegations'—which comprise[d] 146 numbered paragraphs—while also incorporating
  the allegations of any count or counts that precede[d] it.”) (emphasis added); see also Brown v.
  Capital One Servs., LLC., No. 18-60669, 2019 WL 569842, at *2 (S.D. Fla. Jan. 9, 2019).
           Here, a cursory review of Plaintiff’s Second Amended Complaint reveals that it
  suffers from the exact defect outlined above. Paragraphs one (1) through fifty-eight (58) of
  the Second Amended Complaint contain Plaintiff’s jurisdictional and general factual
  allegations [D.E. 62 at ¶¶ 1–58], which are repeated by incorporation and without variation
  in each of the thirteen causes of action alleged. Each successive count likewise repeats by
  incorporation not only the jurisdictional and general factual allegations but also all
  preceding counts. See, e.g. [D.E. 62 at ¶¶ 71, 83, 91,98, 105, 113, 123, 131, 139, 148, , 156,
  161].    In doing so, each count following the first count “adopts the allegations of all
  preceding counts, causing each successive count to carry all that came before and the last
  count to be a combination of the entire complaint”—precisely the “mortal sin” the Eleventh


                                                -3-
  10287823-1
Case 0:20-cv-62496-MGC Document 63 Entered on FLSD Docket 01/19/2021 Page 4 of 5




  Circuit has so adamantly condemned. See Weiland, 792 F.3d at 1321. The Second Amended
  Complaint is thus improperly pled, and Defendants should not be required to answer.
           Additionally, Plaintiff’s Second Amended Complaint impermissibly “lumps”
  Defendants “together as one entity” (designated by Plaintiff as “Florida Sunseeker”), which
  necessarily “renders the [pleading] ambiguous, and does not afford each Defendant a
  meaningful opportunity to respond to the allegations against [them].” Circuitronix, LLC v.
  Shenzen Kinwong Electronic Co., Ltd., 2018 WL 7287192, at *7 (S.D. Fla. Jan. 31, 2018)
  (addressing a plaintiff’s lumping of multiple defendants; noting Rule 8 is “‘particularly
  pertinent’ when related companies are sued” and concluding that dismissal was warranted)
  (citations omitted); see also Weiland, 792 F.3d at 1323.
           The Court should therefore dismiss Plaintiff’s Second Amended Complaint because
  it fails to comply with basic pleading requirements set forth in Rules 8(a)(2) and 10(b).
      III.CONCLUSION
           Based on the foregoing, Defendants, Florida Sunseeker, JRDeacon LLC, Sunseeker
  LED LLC, and Jeffrey Deacon, respectfully request that this Court enter an Order
  dismissing Plaintiff’s Second Amended Complaint and for such further relief the Court
  deems just and proper, including but not limited to an award of attorneys’ fees in favor of
  Defendants.
                                              Respectfully submitted,
                                              BERGER SINGERMAN LLP
                                              Counsel for Defendants
                                              350 East Las Olas Boulevard, Suite 1000
                                              Fort Lauderdale, Florida 33301
                                              Telephone: (954) 525-9900
                                              Direct: (954) 712-5138
                                              Facsimile: (954) 523-2872

                                              By: /s/ Geoffrey Lottenberg
                                                    Michael J. Higer
                                                    Florida Bar No. 500798
                                                    mhiger@bergersingerman.com
                                                    DRT@bergersingerman.com
                                                    cphillips@bergersingerman.com
                                                    Geoffrey Lottenberg
                                                    Florida Bar No. 56240
                                                    glottenberg@bergersingerman.com
                                                    DRT@bergersingerman.com

                                                -4-
  10287823-1
Case 0:20-cv-62496-MGC Document 63 Entered on FLSD Docket 01/19/2021 Page 5 of 5




                                                      pbuckley@bergersingerman.com
                                                      Caitlin M. Trowbridge
                                                      Florida Bar No. 92113
                                                      ctrowbridge@bergersingerman.com
                                                      DRT@bergersingerman.com
                                                      mnewland@bergersingerman.com



                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing was served on
  this 19th day of January 2021, by electronic transmission through the Court’s CM/ECF
  system upon all parties authorized to receive electronic notice in this case.



                                              By:     /s/ Geoffrey Lottenberg
                                                       Geoffrey Lottenberg




                                                -5-
  10287823-1
